 

 

THE COURT ENTERS THIS ORDER as a part of the Judgment and, Sentence of this Court and pursuant to
Government Code, Section 501.014, on this _. 5% day of sy 27 . .

oa Case 4:20-cv-01360 Document 1-2. Filed on 04/15/20 in TXSD PR GIVUEN ror
— oe At Judgment
Cause No. “ A 5 Zz

STATE OF TEXAS

ORDER TO WITHDRAW FUNDS

§ IN THE DISTRICT COURT OF
§ oo

§ | WALKER COUNTY, TEXAS ~
§

|\‘2- th JUDICIAL DISTRICT

TO: INMATE TRUST ACCOUNT, TEXAS DEPARTMENT OF CRIMINAL JUSTICE

copy To: \{ yodaol. \Niwirn wf roc: DLIAMAGsme: 1K 20 V7 |

GREETINGS:

THE ABOVE named Texas Department of Criminal Justice offender has of this date been assessed court costs, fees and/or
fines and/or restitution in the - | Z th District Court of Walker County, Texas in the above entitled cause in ~

" . accordance with the sentence imposed as reflected in the judgment to which this Order is attached. The Court

finds that the offender is unable to pay the court costs, fees and/or fines and/or restitution on this date and that
the funds should be withdrawn from the offender’s Are ob t Account. Court costs, fees and/or fines and/or
restitution have been incurred in the amount of $ 4 pO

 

e

THE COURT ORDERS that payment be made out of the offenders’ Inmate Trust Account as follows:
Pay an initial amount equal to the lesser of:

(1) 15% of the account balance up to and including $100, plus 25% of any portion of the
account balance that is between $100.01 and $500 inclusive, plus 50% of any portion of
the account balance that is more than $500; or

(2) The total amount of court costs, fees and/or fines and/or restitution that remains unpaid.

After the payment of the initial amount, the offender shall pay an amount equal to the lesser of:
_ (1) 10% of each deposit in the offenders’ Inmate Trust Account; or
(2) The total amount of court costs, fees and/or fines and/or restitution that remains unpaid.
Payments are to continue until the total amount of the court costs, fees and/or fines and/or restitution are
paid, or the offender is released from confinement.

_--On-receipt-ef a-copy-of this Judgment, the department (Inmate Trust Account) shall withdraw money from the

trust account of the offender, hold same in a separate account, and shall forward said money to the Walker
County District Clerk, 1100 University Avenue Suite 209, Huntsville, Texas 77340 on the earlier of the

fotlowing dates:
(1) Monthly

(2) The date the total amount to be forwarded equals the total amount which remains unpaid; or

(3) The date the offender is released.

 

rie ED

ME
RE AD SM 30 JUDGE PRESIDING

ROBYN =_OWEAS

District ni Walk: oe
Q .

[
By a Deputy

 

¢

 

 

 

 

 

 
Case 4:20-cv-01360 Document 1-2 Filed on 04/15/20 in TXSD Page 2 of 8

 

THE STATE OF TEXAS IN THE DISTRICT COURT OF
Vs. WALKER COUNTY, TEXAS
Kendrick Demond Whitmill § 12TH DISTRICT COURT

INCIDENT NO. 15-008551/TRN NO. 9214765650/STATE ID NO,: TX-50667761
JUDGMENT OF CONVICTION BY-COURT — WAIVER OF JURY TRIAL

Judge Presiding: DONALD L. KRAEMER Date Judgment Entered: 05/08/2017

 

 

Attorney for State. ANDRIA BENDER
Attorney for Defendant: Williford, John W

 

Offense for which Defendant Convicted: EVADING ARREST DET W/VEH

 

 

Charging Instrument; INDICTMENT Statute for Offense: 38.04 (b)(2)(A)

 

Date of Offense: 03/20/2015 Degree of Offense: F3

 

 

 

 

 

Plea to Offense: GUILTY Findings on Deadly Weapon: N/A
Terms of Plea Bargain: CONFINEMENT IN THE TEXAS DEPARTMENT OF

CRIMINAL JUSTICE, COURT COST, AND ATTORNEY'S FEES

 

 

Plea to 1* Enhancement Paragraph: N/A
Plea to 2" Enhancement/Habitual Paragraph: N/A Fo i i Fy)

 

 

 

 

 

 

 

 

 

 

  

 

 

1D fowe Boe Bo
Findings on 1“ Enhancement Paragraph: N/A TIME Ld ;
Findings on 2" Enhancement/Habitual Paragraph: N/A DAY OFA 2a\-|.
* SCOT TLeWERS
Date Sentence Imposed: 05/08/2017 Distries Glass, Wedegr County
Date Sentence to Commence: 05/08/2017 By Wnt a
SSS Deputy

Punishment and Place of Confinement: 4 YEARSTEXAS DEPARTMENT OF CRIMINAL

THIS SENTENCE SHALL RUN CONCURRENTLY.

 

 

1) SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON
COMMUNITY SUPERVISION FOR N/A.

 

 

 

Fine: Court Costs: Attorney Fees: Restitution: |

 

 

 

 

 

 

$-0- $ZUG UG [se $-0-

 

CAUSE NO. «CAUSE_NO»

PAGE 6 OF 10
Case 4:20-cv-01360 Document 1-2 Filed on 04/15/20 in TXSD Page 3 of 8

Restitution Payable to:
(] VICTIM (see below) 0 Agency/Agent (see below)

Victim: ,

A $25.00 fee will be assessed if court costs are not paid within 31 days from judgment.

 

 

Sex Offender Registration Requirements do not apply to the Defendant. Tex. Code Crim. Proc.
Chapter 62

 

 

 

If Defendant is to serve sentence to TDCJ, enter incarceration periods in
chronological order: Time Credited:

03/20/2015-07/16/2015
If Defendant is to serve sentence in county jail or is given credit toward fine and
costs, enter days credited below. SO

Jail Time Credit: N/A days

 

All pertinent information, names and assessments indicated above are incorporated into the
language of the judgment below by reference.

This cause was called for trial in Walker County, Texas. The State appeared by her
District Attorney. Defendant appeared in person with Counsel. Both parties announced ready for
trial. Defendant waived the right of trial by jury and entered the plea indicated above. The Court
then admonished Defendant as required by law. It appeared to the Court that Defendant was
mentally competent to stand trial, made the plea freely and voluntarily, and was aware of the
consequences of this plea. The Court received the plea and entered it of record. Having heard the
evidence submitted, the Court found Defendant guilty of the offense indicated above. In the
presence of the Defendant, the Court pronounced sentence against Defendant.

The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES
AND DECREES that the Defendant is GUILTY of the above offense. The Court FINDS the

Pre-sentence Investigation, if so ordered, was done according to the applicable provisions of
TEX.CODE CRIM. PROC. art. 42.12.§ 9.

The Court ORDERS Defendant punished as indicated above. The Court ORDERS
Defendant to pay all fines, court costs, and restitution as indicated above.

Punishment Options (select one)
X Confinement in State Jail or Institutional Division. The Court ORDERS the authorized
agent of the State of Texas or the Sheriff of this county to take, safely convey, and deliver
Defendant to the Director, TDCJ Institutional Division or State Jail Facility. The Court
ORDERS Defendant to be confined for the period and in the manner indicted above. The Court
ORDERS Defendant remanded to the custody of the Sheriff of this county until the Sheriff can
obey the directions of this sentence. The Court ORDERS that upon release from confinement,
the Defendant proceed immediately to the Walker County District Clerk, Room 209, Walker
County Courthouse. Once there, the Court ORDERS Defendant to pay, or make arrangements to
pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court above.
O County Jail — Confinement/Confinement in Lieu of Payment. Pursuant to
Tex.Pen.Code § 12.44(a), the Defendant is convicted for a felony but sentenced to
confinement in county jail The Court ORDERS Defendant immediately committed to the
custody of the Sheriff of Walker County, Texas on the date the sentence is to commence.

CAUSE NO. «CAUSE_NO»

PAGE 7 OF 10
Case 4:20-cv-01360 Document 1-2 Filed on 04/15/20 in TXSD Page 4 of 8

Defendant shall be confined in the County Jail for the period indicated above. The Court
ORDERS that upon release from confinement, Defendant shall proceed immediately to the
Walker County District Clerk, Room 209, Walker County Courthouse. Once there, the Court
ORDERS Defendant to pay, or make arrangements to pay, any remaining unpaid: fines, court

costs, and restitution as ordered-by the Court-above:-

0 Fine Only Payment. The punishment assessed against Defendant is for a FINE ONLY. The
Court ORDERS Defendant to proceed immediately to the Office of the Walker County District
Clerk. Once there, the Court ORDERS Defendant to pay or make arrangements to pay all fines
and court costs as ordered by the Court in this cause.

Execution/Suspension of Sentence (select one).
X The Court ORDERS Defendant’s sentence EXECUTED.

The Court ORDERS Defendant’s sentence of confinement SUSPENDED. The Court
ORDERS Defendant placed on community supervision for the adjudged period (above) so long
as Defendant abides by and does not violate the terms and conditions of community supervision.
The order setting forth the terms and conditions of community supervision are incorporated into
this judgment by reference.

The Court ORDERS that Defendant is given credit noted above on this sentence for the
time spent incarcerated.

Signed and Entered on this the 8th day of May, 2017.

E PRESIDING

  

 

DEFENDANT’S THUMBPRINT

CAUSE NO, «CAUSE_NO»

PAGE 8 OF 10

 

 
 

_ TO ANY PEACE OFFICER OF THE STATE OF TEXAS, GREETINGS:

Case 4:20-cv-01360 Document 1-2 Filed on 04/15/20 in TXSD Page 5 of 8

THE STATE OF TEXAS WALKER COUNTY DISTRICT CLERK

VS WALKER COUNTY, TEXAS

leq vhs

Kendrick Demond Whitmill

3111 rose street

Tyler TX 75701
DL#AZ-DO2717762hgt: 5 Ft. 10 In.
DOB: 06/04/1977 wet: 170 Lbs.
SS#XXX-XX-XXXX -

 

DOCKET NO. 27382

/ Gender: Male Race: Black

CAPIAS

IN THE NAME OF AND BY AUTHORITYOF THE STATE OF TEXAS

YOU ARE HEREBY COMMANDED TO ARREST Kendrick Demond Whitmill if to be found in your County and
him/her safely keep, so that you have him/her before the HONORABLE 12th District Court in and for WALKER
County, Texas, at the Courthouse of said County, in the City of HUNTSVILLE, TEXAS, instanter, then and there to
answer the State of Texas upon a charge of FAILURE TO APPEAR on September 14, 2015 pending in said court,
wherein said defendant is charged originally with the offense of EVADING ARREST DET W/VEH.

HEREIN FAIL NOT, BUT HAVE YOU THEN AND THERE THIS WRIT WITH YOUR RETURN THEREON
ENDORSED, SHOWING HOW YOU HAVE EXECUTED THE SAME.

WITNESS MY HAND AND SEAL ON THIS September 1 16, 2015

Ten se cL el. 6° 6 ROBYN FLOWERS...

Clerk of the District Court
Walker County Courthouse
1100 University Ave, Room 209
ntsville, TX 77340

Vpnlig >

 

 

 

 

 

 

; DEPUTY
BOND SET AT $ a2 CLO MI
OFFICER’S RETURN
Came to hand the _ “day of ss, AD. 20, at____o’clock __.M., and executed the "day of | ~
, A.D. 20 __, by arresting the within named Ke Kendrick Demond Whitmill at in
- County, Texas and :. ’
*taking $ bond *placing the Defendant in the County Jail at County, Texas, to be dealt with
by said magistrate according to law.
- : RECALLED... verse
WCPSC JAN 1 2517 County, Texas
Received :
Date

By: ». “HiSPATGUENGESSS= Deputy
SER 17 20 =~

 

 

 

 
 

(B) TDCOIMR@ asePASERQRT1360 Document 1-2 File eA Du/15y/¥O iMIKSD IRage@baPe 11:08:49 AM

 

DIVIS ION
TIME 11:08:46
UNIT DARRINGTON

T. D. C. J. - INSTi TUT LONAL
DATE 03/11/20 PaCS oe LOR

TDCJID: 02135198 NAME: WHITMILL, KENLKE OY DS
SENT. BEGIN DATE 01/09/2017 TDC RinCi.ivS o%

INMATE STATUS STATE APPROVED TRUST: *2utSe

  
  

   

SLES 2 O17
LAST PCR REQUEST 06/16/17

 

 

 

SENT. OF RECORD 00004 WRG 1) ve oO DAYS MAND SUPV PAROLE
FLAT. TIME SERVED — 00003 vue ui fos £4 3 079 & 079 3%
GOOD TIME EARNED 00002 YRS 30 US Ge v3 071 3 O71 3
WORK TIME EARNED 00001 VRE 84 fe 30 DAYS 039 3% 039 3%
MAND SUPV TIME CREDITS O0007 YS Vo pict 99 BAYS 189 &

JAIL GOOD TIME RECD YES
GOOD TIME LOST 0O0C00 DAYS
PAROLE STATUS BPP DATE

REQUEST
CONDUCT RECORD:

PAROLE TIME CREDITS ...QOQ07_¥#S..80 YOU Mave oo.
MINIMUM EXPIRATION DTE: ,

MAXIMUM EXPIRATION DTE:

  

01/09/7022
01/0&/2021

wee 189%.

29000 DAYS
TDC CALC DATE 00/00/0000

 
Case 4:20-cv-01360 Document 1-2 Filed on 04/15/20 in TXSD Page 7 of 8

 

 

 
Case 4°20-cv-01360 Document 1-2 Filed on 04/15/20 in TXSD_ Page 8 of 8

CAUSE NO. 27382

 

THE STATE OF TEXAS § IN THE DISTRICT COURT OF

§
VS. § WALKER COUNTY, TEXAS

§
KENDRICK DEMOND WHITMILL § 12™ DISTRICT COURT
TDC] #2135198

ORDER FOR JAIL TIME CREDIT
NUNC PRO TUNC

It being called to the attention of the Court that the Defendant in the above-numbered and
styled cause is entitled to receive total time credit for the following in accordance with Article 42.03
of the Texas Code of Criminal Procedure:

03/20/2015 to 07/16/2015
09/17/2015 to 11/18/2016
11/18/2016 to 12/06/2016

It is therefore ORDERED, ADJUDGED, and DECREED by this Court that the sentence
begin date im the above-numbered and styled cause be corrected to reflect that the Defendant is
credited with the total time credits listed above.

The Clerk is hereby ORDERED to send a certified copy of this Order to the Texas

Department of Criminal Justice. Held ide jan F +h Lh
GRANTED — DENIED seat ne Wetec A

Signed this LX day of (Je comer 2/9.

JUDGE PRESIDING

 

 

 

 

Laouty

 
